Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156262                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PAULETTE STENZEL,                                                                                        Kurtis T. Wilder
           Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156262
                                                                    COA: 328804
                                                                    Ingham CC: 14-000527-NO
  BEST BUY COMPANY, INC.,
            Defendant,
  and
  SAMSUNG ELECTRONICS
  AMERICA, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 22, 2016
  and June 27, 2017 judgments of the Court of Appeals is considered, and it is GRANTED.
  The parties shall address: (1) whether the Court of Appeals special panel correctly held
  that there is a conflict between MCL 600.2957(2) and MCR 2.112(K); (2) whether, in
  any event, a party may amend a complaint upon receipt of a notice of nonparty fault
  without first filing a motion to amend; and (3) if so, whether the amendment relates back
  to the date the complaint was filed. The time allowed for oral argument shall be 20
  minutes for each side. MCR 7.314(B)(1).

         The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2018
           d0328
                                                                               Clerk